 In the Matter of TODD SHIPYARDS CORPORATION, ROBINS DRY DOCKAND REPAIR Co., and TIETJEN AND LANG DRY DOCK Co.'andINDUS-TRIALUNION OFMARINE AND SHIPBUILDING,WORKERS OFAMERICACase No. R-037Mr.'WillMaslow,Mr. 'Lester Levin, Mr. Martin Selman,and,Mr. David Schatzoiv'for the Board.CullencCDykman, by Mr. Arthur E. Goddard, Mr. Robert' B.Lisle,andMr. Harry G. Hill,of Brooklyn, N. Y., for the Companies.Mr. M. H. Goldstein,of Philadelphia, Pa., for Industrial Union ofMarine and Shipbuilding Workers of America.Mr. H. N. Glickstein,of New York, N. Y., for Industrial Union ofMarine and Shipbuilding Workers of 'America, Locals No. 13 andNo. 15.Mr. Charlton OgburnandMr. William. Gallagher,of New York,N. Y., for Marine Workers Metal Trades District Council, A. F. of L.Mr. John J. Fallon,ofHoboken, N. J., for 'American MarineWorkers Association, Inc.Mr. Joseph M. ConroyandMr. Dwyer Shugrue,of New York,N. Y., for Yard Workers Union of Robins Dry Dock and RepairCompany.Mr. Hyman A. Schulson,of counsel to the Board.DIRECTION OF ELECTION'September 10, 1937The National Labor Relations Board, having found that ques-tions affecting commerce havearisenconcerning the representationof employees of Robins Dry Dock and Repair Co., Borough ofBrooklyn, New York City, and Tietjen and Lang Dry Dock Co.,Hoboken, New Jersey, and that the production and maintenanceemployees of the abovecompaniesworking in the Erie Basin plantand the Tebo plant of the Robins Dry Dock and Repair Co. andin the plant of the Tietjen and Lang Dry Dock Co., exclusive ofoffice andclerical employees, those classified as executives, super-i Todd Shipyards Corporation,Robins Dry Dock and Repair Co., and Tietjen and LangDry Dock Co.were erroneously designated in the record as Todd Shipyards Company,Robins Dry Dock & Repair Company, and Tietjen and Lang Dry Dock Company.619 620NATIONAL LABOR RELATIONS BOARDvisors, snappers (or assistant foremen), watchmen, timekeepers,janitresses (or cleaners), engineers, draftsmen, floating equipmentemployees, toolkeepers, garagemen, and lumberyard, shed, store-room employees, and other employees, paid on a salaried basis, con-stitute a single unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the National LaborRelations Act, 49 Stat. 449, and acting pursuant to the power vestedin the National Labor Relations Board by Section 9 (c) of saidAct, and pursuant to Article III, Section 8 of National Labor Rela-tions Board Rules and Regulations-Series 1, as amended, herebyDIRECTS that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Robins Dry Dock and Repair Co., and Tietjen and Lang DryDock Co., an election by secret ballot shall be conducted within aperiod of fifteen (15) days after the date of this Direction of Elec-tion, under the direction and supervision of the Regional Directorfor the Second Region, acting in this matter as the agent of theNational Labor Relations Board and subject to Article III, Section 9of said Rules and Regulations-Series 1, as amended, among theproduction and maintenance employees of the above companies work-ing during the pay-roll period ending June 12, 1937, in the ErieBasin plant and the Tebo plant of the Robins Dry Dock and RepairCo., and in the plant of the Tietjen and Lang Dry Dock Co.,2 exclu-sive of office and clerical employees, those classified as executives,supervisors, snappers (or assistant foremen), watchmen, timekeepers,janitresses (or cleaners), engineers, draftsmen, floating equipmentemployees, toolkeepers, garagemen, and lumberyard, shed, storeroomemployees, and other employees, paid on a salaried basis ,3 and ex-clusive of all who have quit or been discharged for cause, to deter-mine whether they desire to be represented by Industrial Union ofMarine and Shipbuilding Workers of America for the purposes ofcollective bargaining.MR. EDWIN S. SMITH took no part in the consideration of theabove Direction of Election.(SAME TITLEAMENDED DIRECTION OF ELECTIONSeptember 24, 1937On September 10, 1937, the National Labor Relations Board, hereincalled the Board, issued a Direction of Election in the above-entitled'The payrolls for this period are in evidence as Board'sExhibits Nos 50 and 519The namesof the employeesthus excluded appear in Board's ExhibitsNos. 68, 69, 70,71, 72, 73, and 74 A-F. DECISIONS AND ORDERS621case, directing that the election be held within a period of fifteen (15)days from the date of the Direction, among the production andmaintenance employees of the above companies working during thepay-roll period ending June 12, 1937, in the Erie Basin plant and theTebo plant of the Robins Dry Dock and Repair Co., and in the plantof the Tietjen and Lang Dry Dock Co., exclusive of office and clericalemployees, those classified as executives, supervisors, snappers (orassistant foremen), watchmen, timekeepers, janitresses (or cleaners),engineers,draftsmen, floating equipment employees, toolkeepers,garagemen, and lumberyard, shed, storeroom. employees, and otheremployees, paid on a salary basis, and exclusive of all who have quitor have been discharged for cause, to determine whether they desireto be represented by Industrial Union of Marine and ShipbuildingWorkers of America, herein called the Industrial Union, for thepurposes of collective bargaining.On September 16, 1937, Marine Workers Metal Trades DistrictCouncil, affiliated with the American Federation of Labor, hereincalled the Metal Trades Council, by its secretary, William Gallagher,and its counsel, Charlton Ogburn, filed with the Board a motion forleave to intervene in order to have its name placed on the ballot inthe aforesaid election.On September 21, 1937, the secretary of theMetal Trades Council, counsel for Todd Shipyards Corporation,Robins Dry Dock and Repair Co., and Tietjen and Lang Dry DockCo., herein called the companies, the Industrial Union, and YardUnion for Collective Bargaining of the Men of Robins Dry Dock& Repair Co., herein called the Yard Union, orally argued the motionbefore the Board.On September 18, 1937, the companies, by theircounsel, filed ' with the Board a petition and motion for rescissionand modification of the order for the Direction of Election, andrequested an opportunity to argue orally the subject matter of thepetition and motion before the Board.On September 20, 1937, theYard Union filed with the Regional Director for the Second Region(New York, New York), a motion for the abrogation or stay of theDirection of Election.In order to afford the Board opportunity to consider these motionsand petitions, it is herebyDIRECTED that the holding of the aforesaid election shall be post-poned until further direction by the Board.